Mr. Justice Higbee delivered the opinion of the court. 2. Negligence, § 198*-—when failure to look and listen raises question for jury. The failure to look and listen cannot be said to be negligence per se under all circumstances, and whether a person is at fault in failing to look and listen is a question of fact to be submitted to the jury and shown by proof of the circumstances surrounding each particular case. 3. Appeal and ebbob, § 1713*—when errors deemed waived. Errors assigned as grounds for reversal which are not mentioned in the brief and argument will be deemed to have been waived and will not be considered by the court. 4. Automobiles and gabages, § 1*—when motor car may not he run at greatest speed limited hy law. A law prohibiting the running of a motor car at a greater speed than ten miles per hour through the closely built up business portion of a city or incorporated village is not a license or permission to run such vehicle at that rate of speed, if that rate is unreasonable under the circumstances of the particular case. ’ 5. Continuance—when denial of on ground of illness of party while testifying is not error. The denial of a continuance in a personal injury case on the ground that plaintiff fainted or became sick on the witness stand, held not error where there was no contention that such illness was feigned or within the control of plaintiff, and where the court in an instruction warned the jury not to consider the occurrence. 6. Automobiles and gabages, § 3*—when instruction in language of speed statute is not erroneous. The giving of an instruction substantially in the language of the statute regulating the speed of motor vehicles upon public highways is not error.